The information in this case charges that in Grady county, January 23, 1924, J.W. Mitchell, G.A. Evans, and Claude Mitchell did take and steal from W.J. Traxler one set of harness and four collars, all of the value of $60. Upon his separate trial the jury returned a verdict finding the defendant, J.W. Mitchell, guilty as charged, and fixing his punishment at imprisonment in the penitentiary for a term of two years.
The only errors assigned are that the evidence is insufficient to support the verdict, and that the court erred *Page 23 
in overruling the motion for a new trial. The defendant is not represented by counsel in this court, and no brief in support of the assignments of error has been filed. We have carefully examined the record, and find that the verdict is ample to support the judgment. The defendant did not testify.
It is the province of the jury in a criminal case to try the issue joined by the plea of not guilty, and, if the evidence for the state, uncontradicted, will support a conviction, this court will not ordinarily interfere with a verdict against the defendant.
Finding no prejudicial error, the judgment of the lower court is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.